OPINION OF THE COURT
PER CURIAM.
We find no error in the lower court’s decision to set aside a default and default final judgment because of insufficient service of process. The main issue relates to interpreting Fla. Stat. Section 83.22(1) which allows service by posting to the premises when a defendant cannot be found within the county.
*140The plaintiff asserts that the primary corporate officers of the defendant were not located in Dade County and therefore the posting was permitted. Fla. Stat. Section 48.08l(l)(d) allows service on a business agent in the absence of officers and directors. Judge Levine found that the plaintiff either had knowledge or should have had knowledge that a business agent was answerable for service. The plaintiff in fact had been collecting rent from such an agent in Dade County and it had a phone number.
We also reject other grounds the landlord raises except the nondispositive ground that F.S. 48.081 is the exclusive means to serve a corporation. See Woodley Lane, Inc. v Nolen, 147 So.2d 569 (2d DCA Fla. 1982).
With a corporate defendant, if any of the persons enumerated in F.S. 48.081(1) are located in the county, an attempt should be made to serve any and all of them.
Affirmed.